Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-18 are pending per amendment.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/22 has been entered.

Response to Arguments
	112 Rejection
Applicant's arguments filed 1/4/22 have been fully considered but they are not persuasive. Examiner reiterates that “best” is indefinite at least to the extent that neither the specification nor the claims as originally filed provides a definition of what constitutes “best” with respect to “network utilization” or “quality of experience”. Depending on its context, “best” “network utilization” can reasonably be interpreted as either “least” usage of available network resources or “maximum”/ “most” usage of network resources. Therefore, the lack of an applicant-provided definition or a generally accepted meaning of “best” in the field renders the claims indefinite.

	102/103 Rejections

However, upon further consideration, a new ground(s) of rejection is made in view of Blumenau (USP 7650376).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The terms "best” “network utilization” and "best” “quality of experience” (claims 1 and 17) are relative terms which render the claim indefinite (emphasis added).  The term "best" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification fails to provide a standard by which to judge whether quality/metric being observed is “best”. 
	Claims 2-16 and 18 are rejected by virtue of their dependency.
	Regarding claim 12, “wherein the decision function obtains path cost metrics of a proximity between each candidate content cache and the at least one user device via an access network, and uses the obtained path cost metrics to calculate a performance and a financial cost of delivering the requested item of content via each access network” is ambiguous. Examiner cannot discern what constitutes calculation of a path cost metric for a “proximity” between two distinct entities. The feature explicitly calls for calculation of path cost metric between a user device and each candidate content cache. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 13, 17 and 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blumenau (USP 7650376).
For claim 1, Blumenau discloses: 
A method of operating a content delivery network having a plurality of content caches (Fig. 1, node servers 102) to deliver requested content to at least one user device, the at least one user device having one or more access network interfaces for connection to the plurality of content caches of the content delivery network via one or more respective access networks (col. 13, lines 37-45: client devices have access to internet for acquiring content from servers), the method comprising: 
by a content delivery route decision function running on the at least one user device and interfacing with the content delivery network and the access networks: 
generating a request for an item of content available on the content delivery network (col 13, line 63-67: Client device contacts core server to determine available content and to request transmission of specified content); 
determining which of the plurality of content caches contain the requested item of content (col. 14, lines 4-10: “The core server can be implemented to enable the client to communicate with the core server prior to requesting particular content to learn about characteristics of that content and/or possible node servers from which that content can be obtained…”); 

selecting, from the determined plurality of content caches, a candidate option determined to provide at least one of the best network utilization or Quality of Experience for delivering the requested item of content (col. 14, lines 28-45: Criteria client utilizes to select “best” node server: topological proximity to the client; bandwidth and/or latency); 
instructing the at least one user device to request the item of content via an access network associated with the selected candidate option (col. 14, lines 61-64: “Once the client software has selected node server(s) for delivery of the requested content, the client communicates with the selected node server(s) to schedule and download the content.”); and 
delivering the requested item of content to the at least one user device (col. 14, line 64- col. 15, line 9: Client receives content from selected node server).

For claim 2, Blumenau discloses:
The method according to claim 1, wherein the at least one user device maintains a database of neighbor content caches and access network properties, and carries out the determining and the evaluating from data in the database (col. 14, lines 19-45: “…a core server provides to the client a list of one or more candidate node server(s) from each of which some part or all of the content can be obtained….the client software determines from which of multiple candidate node servers to obtain content….the client software can be implemented to evaluate the capabilities of the candidate node servers to deliver content.” Examiner note: The client itself evaluates suitability of each of the node servers for which it has knowledge. That is, a database structure stored locally on client is utilized for evaluation and selection of an appropriate node server for retrieval of desired content).

For claim 3, Blumenau discloses:
The method according to claim 1, wherein the at least one user device transmits data requests to one or more content caches in response to the generation of a content request, and identifies the candidate option from outcomes of the data requests (col. 14, lines 32-38: “The client software can also be implemented to evaluate, for example, the bandwidth and/or latency performance of the candidate node servers (using techniques described elsewhere herein), it being generally desirable to download content from node server(s) having good bandwidth and/or latency characteristics.”; col 18, line 58- col. 19, line 8: “…the client software can be implemented to perform an evaluation of the candidate node server(s) itself and select one or more node servers to provide the content based on that evaluation….For example, the client software can be implemented to test the bandwidth and/or latency characteristics between the client and each candidate node server by sending a test packet of data to each candidate node server and measuring the bandwidth and/or latency performance…”). 

For claim 13, Blumenau discloses:
The method according to claim 1, wherein access defaults to delivery from a centralized content delivery network cache if no local cache is identified (col. 14, lines 4-10: Client communicates with core server…to learn about…possible node servers from which that content can be obtained”).

For claim 17, Blumenau discloses:
A computer system comprising: 
at least one processor and a memory storing computer program code for operating a content delivery network having a plurality of content caches (Fig. 1, node servers 102) to deliver requested content to at least one user device, the at least one user device having one or more access network interfaces for connection to the plurality of content caches of the content delivery network via one or more respective access networks, which is performed by a content delivery route decision function running on the at least one user device and interfacing with the content delivery network and the access networks (col. 13, lines 37-45: client devices have access to internet for acquiring content from servers), by: 
generating a request for an item of content available on the content delivery network (col 13, line 63-67: Client device contacts core server to determine available content and to request transmission of specified content); 
determining which of the plurality of content caches contain the requested item of content (col. 14, lines 4-10: “The core server can be implemented to enable the client to communicate with the core server prior to requesting particular content to learn about characteristics of that content and/or possible node servers from which that content can be obtained…”); 
evaluating candidate options for delivering the requested item of content to the at least one user device from the determined plurality of content caches (col. 14, lines 26-28: “As part of such determination, the client software can be implemented to evaluate the capabilities of the candidate node servers to deliver content.”); 
selecting, from the determined plurality of content caches, a candidate option determined to provide at least one of the best network utilization or Quality of Experience for delivering the requested item of content (col. 14, lines 28-45: Criteria client utilizes to select “best” node server: topological proximity to the client; bandwidth and/or latency); 
instructing the at least one user device to request the item of content via an access network associated with the selected candidate option (col. 14, lines 61-64: “Once the client software has selected node server(s) for delivery of the requested content, the client communicates with the selected node server(s) to schedule and download the content.”); and 
delivering the requested item of content to the at least one user device (col. 14, line 64- col. 15, line 9: Client receives content from selected node server).

For claim 18, Blumenau discloses:
A non-transitory computer-readable storage medium storing a computer program element comprising computer program code to, when loaded into a computer system and executed thereon, cause the computer system to perform the method of claim 1 (col. 7, lines 14-24: computing hardware including software and/or firmware that procures functionality of core server, node server and client disclosed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Blumenau (USP 7650376), in view of Le (US 20160308907).
For claim 16, Blumenau discloses:
The method according to claim 1, but fails to explicitly disclose:
“wherein two or more separate access networks are selected to deliver requested data to the user device in parallel.”
However, in a related field, Le discloses:
“wherein two or more separate access networks are selected to deliver requested data to the user device in parallel.” (par. 0073: “a user in an airport attempting to download a video, can use our technology to aggregate the airport WiFi connection with his own cellular connection so that he downloads the video by simultaneously using his WiFi and cellular connection.”)
	It would have been obvious to one of ordinary skill before effective filing date of claimed invention to have introduced Le’s teachings alongside Blumenau. The motivation to combine would have been to increase download throughput over that which could be achieved with a single network interface (Lee, par. 0055).

Allowable Subject Matter
Claims 4-11 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAYTON R WILLIAMS whose telephone number is (571)270-3801. The examiner can normally be reached M-F 10:00am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on 571-272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CLAYTON R WILLIAMS/Primary Examiner, Art Unit 2443